DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 10 objected to because of the following informalities:  Claim 10 appears to contain spelling or typographical errors.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 10732460 B1 to Chen et al. in view of US 20180011447 A1 Yoshizumi et al.
Regarding Claim 1.  Chen discloses low energy display (100), configured to display at least one piece of information and to receive at least one primary light (410) (Fig. 2 LEDs 212 and light guide 210); said low energy display (100) comprising at least one: - Wavelength conversion member (140) (Fig. 2 quantum dot color filter array 260): said at least one wavelength conversion member (140) (Fig. 2) is configured to convert totally or partially said at least one primary light (410), by absorbing totally or partially said at least one primary light (410), into at least one secondary light (420), by emitting said at least one secondary light (420); - Optical switch (120): said at least one optical switch (120) is configured to block or transmit totally or partially said at least one primary light (410) and/or said at least one secondary light (420) (Fig. 2 liquid crystal layer 230); and, - Reflecting element (150): said at least reflecting element (150) configured to reflect and/or to diffuse totally or partially said at least one secondary light (420) and primary light (410) (Fig. 2 reflector layer 270). 
Chen does not specifically disclose that the display is for a watch (a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)). 
However, Yoshizumi discloses a display for a watch (See at least Fig. 1A).  Applying a known device (method, or product) ready for improvement to yield predictable results to one of ordinary skill in the art (MPEP2143(I)(D), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the display is for a watch.
Regarding Claim 2.  Chen further discloses at least one wavelength conversion member (140) is made of at least one quantum dot (141) a phosphorescent material or a fluorescent material and/or of at least one quantum rod (142) (Fig. 2 quantum dots 266). 
Regarding Claim 4.  Chen further discloses at least one display optical switch (120) comprises preferably a liquid-crystal display (120), or thin-film transistor liquid-crystal display (120) (See Fig. 2). 
Regarding Claim 5.  Chen further discloses at least one reflecting element (150) comprises a reflector (150), preferably a metallic reflector and/or a dielectric reflector or a reflective polarizer preferably a multi-interference-layers and/or a wiregrid type (See Fig. 2 reflector layer 270). 
Regarding Claim 6.  Chen further discloses at least one primary light (410) comprising at least one first primary wavelength (411), at least one second primary wavelength (412), at least one first primary polarization (411) and/or at least one second primary polarization (412), and/or wherein said at least one secondary light (420) comprising at least one first secondary wavelength (421), at least one second secondary wavelength (422), at least one first secondary polarization (421) and/or at least one second secondary polarization (422) (See Col 6 lines 6-26). 
Regarding Claim 8.  Chen further discloses at least one first optical filter (110) comprises at least one first polarizer (110) configured to transmit totally or partially said at least one first primary polarization (411) (Fig. 2 first polarizer 214), said at least one first secondary polarization (421) and/or said at least one second secondary polarization (422) and/or preferably to block said at least one second primary polarization (412) (see Fig. 2 first polarizer 214). 
Regarding Claim 10.  Chen further discloses at least one optical switch (120) comprises said at least one first optical filter (110) and/or said at least one second optical filter (130) (See Fig. 2); said at least one first optical filter (110) and/or said at least one second optical filter (130) comprises or comprise dichroic dies (See Fig. 5 dichroic dye molecules 536, Col 13 lines 28-41). 
Regarding Claim 11.  Chen further discloses at least one second optical filter (130) comprising at least one second polarizer (130) configured to transmit totally or partially said at least one first primary polarization (411), said at least one first secondary polarization (421) and/or said at least one second secondary polarization (422) (Fig. 2 second polarizer 250). 
Regarding Claim 12.  Chen further discloses at least one display (120) is between said at least one first optical filter (110), said at least one second optical filter (130) and/or said at least one wavelength conversion member (140) (See Fig. 2 modulator component 280). 
Regarding Claim 13.  Chen further discloses at least one primary light (410) comprising at least one primary wavelength range of 380 nm to 565 nm and/or wherein said at least one secondary light (420) comprising at least one secondary wavelength range of 485 nm to 740 nm (Col 6 lines 13-16). 
Regarding Claim 14.  Yoshizumi further discloses a watch (200) comprising a low energy display (100) for a watch (200) or a smart watch (200), preferably of a watch (200) or a smart watch (200), according to claim 1 and configured to display at least one piece of information and to receive at least one primary light (410) (See at least Fig. 1A).
Claims 3, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. and Yoshizumi  in view of US 20160223863 A1 to Mizunuma et al.
Regarding Claim 3.  As stated above Chen and Yoshizumi disclose all the limitations of base claim 1.
Chen and Yoshizumi do not specifically disclose low energy display (100), at least one quantum rod (142) is configured to be aligned relative to the polarization sensitive of said at least one optical switch (120). 
However Mizunuma discloses at least one quantum rod (142) is configured to be aligned relative to the polarization sensitive of said at least one optical switch (120) (See para 60).  For emitting the linearly polarized light which is polarized in a specific direction.
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that at least one quantum rod (142) is configured to be aligned relative to the polarization sensitive of said at least one optical switch (120).
Regarding Claim 7.  Mizunuma further discloses at least one first optical filter (110); said at least one first optical filter (110) comprises at least one first color filter (110) configured to transmit said at least one first primary wavelength (411), said at least one first secondary wavelength (421), and/or said at least one second secondary wavelength (422) and/or preferably to block said at least one second primary wavelength (412) (See para 3 and para 33). 
Regarding Claim 9.  Mizunuma further discloses at least one second optical filter (130); said at least one second optical filter (130) comprises at least one second color filter (130) configured to transmit totally or partially said at least one first primary wavelength (411), said at least one first secondary wavelength (421), and/or said at least one second secondary wavelength (422) (See para 3 and para 33). 
Conclusion

 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871